internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ -------------- ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b3 plr-109452-17 date date legend -------------------- x ------------------------ state ----------- d1 d2 d3 d4 y1 r -------------------- ----------------------- ------------------ ---------------------------- ------- ------------ dear ------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated under the laws of state on d1 and elected to be an s_corporation effective d2 effective d3 x’s board_of directors adopted a resolution extending the eligibility to participate in x’s medical and plr-109452-17 dental plans to x’s non-employee shareholders including beneficiaries of trusts owning x stock and any spouse or unmarried dependent_children of any shareholder or beneficiary thereafter a non-employee beneficiary of trusts owning x stock and members of her family participated in x’s medical plan the beneficiary and her family timely paid to x the employee share of the premiums determined on the same basis as x’s employees in the medical plan but did not reimburse x for the employer share of the premiums x later consulted with tax advisors about the board resolution who advised against this arrangement x’s board_of directors resolved to no longer allow non- employee shareholders to participate in its medical and dental plans removing them as of d4 in addition in y1 the beneficiary and her family members paid x the difference between the employee share of the premiums and the cobra amount charged to former employees for medical coverage which totaled dollar_figurer x represents that the board resolution was a binding agreement under state law which permitted deemed disproportionate distributions to shareholders and caused x to have a second class of stock x represents that the resulting termination of its s_corporation_election was inadvertent and not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation x requests a ruling that the termination of x's s_corporation_election was inadvertent within the meaning of sec_1362 and that it will be treated as an s_corporation from d3 and thereafter law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer plr-109452-17 identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions in sec_1_1361-1 example agreement to adjust distributions for state tax burdens s a corporation executes a binding agreement with its shareholders to modify its normal distribution policy by making upward adjustments of its distribution to those shareholders who bear heavier state tax burdens the adjustments are based on a formula that will give the shareholders equal after-tax distributions the example states that the binding agreement relates to distribution or liquidation proceeds the agreement is thus a governing provision that alters the rights conferred by the outstanding_stock of s to distribution proceeds so that those rights are not identical the example concludes that under sec_1_1361-1 s is treated as having more than one class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary plr-109452-17 conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election terminated on d3 as a result of x having more than one class of stock we further conclude that x's s_corporation_election was inadvertent within the meaning of sec_1362 x has taken corrective action so that it once again meets the requirements of a small_business_corporation under sec_1361 therefore we determine that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x's s_corporation_election was valid and apart from the inadvertent termination ruling described above has not otherwise terminated under sec_1362 except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation these rulings are directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we will send a copy of this letter_ruling to x's authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely holly a porter chief branch office of associate chief_counsel passthroughs special industries enclosure copy of this letter copy for sec_6110 purposes
